In a proceeding pursuant to CPLR 7511 to vacate an arbitration award, the petitioner appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), dated May 19, 1992, which dismissed the proceeding.
Ordered that the order is affirmed, with costs.
We agree with the Supreme Court that the petitioner has no standing to challenge the arbitration award at issue (see, Berlyn v Board of Educ., 80 AD2d 572, 573). In any event, we find no basis to vacate or modify the award (see, CPLR 7511). Thompson, J. P., Rosenblatt, Pizzuto and Florio, JJ., concur.